Citation Nr: 0302220	
Decision Date: 02/05/03    Archive Date: 02/19/03

DOCKET NO.  96-09 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.	Entitlement to an increased evaluation for degenerative 
disc disease of the lumbar spine, currently evaluated as 
40 percent disabling.

2.	Entitlement to service connection for a cervical spine 
disorder.

3.	Entitlement to service connection for a thoracic spine 
disorder.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel

INTRODUCTION

The appellant had active duty from December 1967 to July 
1970.

This matter was last before the Board of Veterans' Appeals 
(Board) in June 1997, on appeal from a decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  Upon its last review, the Board 
remanded the claims at issue for further development of the 
evidence.  The Board also noted that because the appellant's 
contentions and evidence had raised the issue of entitlement 
to service connection for a thoracic spine disorder, it 
referred consideration of that issue to the RO.  The record 
reflects that by rating decision dated in October 1999, 
service connection was denied for the latter disability.  In 
December 1999, the appellant filed a notice of disagreement 
as to this rating decision, thereby placing the issue in 
appellate status.  See 38 U.S.C.A. § 7105(a).  

In this decision, the Board is granting the appellant's 
claims to the maximum allowable extent.  Because the 
appellant has produced some evidence of unemployability, and 
because the current decision may place the appellant's 
combined disability rating within the scope of the schedular 
requirement for a total disability rating, the matter of the 
appellant's individual unemployability rating is referred to 
the RO for initial consideration.  See Roberson v. Principi, 
251 F.3d 1378, 1384 (2001).  

Further, because the Board is granting the appellant's claims 
to the maximum allowable extent, further development under 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), or previously existing and 
applicable law, would not avail the appellant.  


FINDINGS OF FACT

1.	The appellant's lumbar degenerative disc disease is 
characterized by persistent symptoms of characteristic 
pain and sciatic neuropathy.

2.	The appellant's cervical and thoracic spine disorders were 
caused by abnormal weight bearing occasioned by the 
service-connected lumbar disorder.  


CONCLUSIONS OF LAW

1.	The criteria for the assignment of a 60 percent rating for 
degenerative disc disease of the lumbar spine are met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
Part 4, Diagnostic Code 5293 (2001).

2.	A cervical spine disorder is proximately due to or the 
result of his service-connected lumbosacral spine 
disorder.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.310(a) (2001).

3.	A thoracic spine disorder is proximately due to or the 
result of his service-connected lumbosacral spine 
disorder.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.310(a) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

All of the matters currently under consideration are claims 
involving the appellant's presently service-connected back 
disability - degenerative disc disease of the lumbar spine, 
which is currently evaluated as 40 percent disabling.  In 
addition to seeking an increased disability evaluation for 
the lumbar spine disorder, the appellant also contends that 
he developed cervical and thoracic degenerative disc disease 
as a result of the service-connected disability.

Having carefully considered all of the evidence of record in 
light of the appellant's contentions, the Board is of the 
evidence that a state of evidentiary equipoise has been 
reached as to all of the claims.  The "benefit-of-the-
doubt" rule is therefore for application, because where 
there exists "an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter," the veteran shall 
prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 
(1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 
(1994).  

Disability Rating for Degenerative Disc Disease of the Lumbar 
Spine:

The appellant argues that his service-connected degenerative 
disc disease of the lumbar spine is more severe than is 
contemplated by the currently assigned 40 percent rating.  

The appellant's rating claim is to be decided based upon the 
application of a schedule of ratings, which is predicated 
upon the average impairment of earning capacity.  See 38 
U.S.C. § 1155; 38 C.F.R. § 3.321(a) and 4.1.  Separate 
diagnostic codes identify various disabilities.  See 
38 C.F.R. Part 4.  

The degree of impairment resulting from a disability involves 
a factual determination of the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); see also Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  In resolving this factual issue, the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Words such as "severe," 
"moderate," and "mild" are not defined in the VA Schedule 
for Rating Disabilities. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence-to the 
end that its decisions are "equitable and just."  38 C.F.R. 
4.6.  It should also be noted that use of similarly 
descriptive terminology by medical professionals, although 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. 7104; 38 
C.F.R. 4.2, 4.6.

The appellant's lower back disorder is presently assigned a 
40 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5293, pertaining to intervertebral syndrome.  A 40 percent 
evaluation is provided where there is evidence of severe 
recurring attacks with intermittent relief.  A rating of 60 
percent requires a pronounced disorder, with persistent 
symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of diseased disc, with little intermittent relief.  38 
C.F.R. § 4.71a, Diagnostic Code 5293.  

The Board observes that because 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 in part involves inquiry into the resulting loss of 
range of motion due to nerve defects and resulting pain 
associated with injury to the sciatic nerve, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  See 
VAOPGCPREC 36-97 (December 12, 1997); Johnson v. Brown, 9 
Vet. App. 7 (1996).

The evidence suggests that the appellant's symptoms 
approximate both the predicate severity of symptoms relative 
to "persistent symptoms compatible with sciatic neuropathy 
with characteristic pain," and "little intermittent 
relief."  Because such evidence in relative balance, the 
benefit of the doubt will be granted to the appellant and a 
60 percent rating will be granted.  

The appellant's lumbar spine disability rating claim arose by 
application received in July 1994.  In support of his 
application, the appellant submitted a June 1994 letter 
authored by his treating physician, Kenneth Light, M.D.  In 
relevant part, Dr. Light noted that the appellant was then 
experiencing low back pain that radiated into his leg, and 
that this symptom would be evaluated at 5 on a scale of 1-10.  
He noted that coughing, sneezing, bending, and sitting for 
one hour aggravated the appellant's back.  His report of a 
contemporaneous clinical examination revealed that the 
appellant could forward flex and touch his hands to his 
ankles, but that extension and abduction of the back were 
slightly diminished.  
In an October 1994 treatment note, Dr. Light reported that 
the appellant had both cervical and lumbar disk degeneration, 
which was "progressive" and involving L3-4, L4-5 and L5-S1 
disks.  However, he reported that because the appellant was 
still mobile, surgery was not contemplated, although standing 
and bending aggravated the disorder.      

The appellant underwent a VA physical examination in December 
1995.  He reported that until June 1994, he had owned his own 
business, but that he was since unemployed.  He reported that 
he was then having constant low back pain that radiated down 
his right leg and periodically to his left side.  He stated 
that he had right leg numbness, and that he awakened each 
night approximately four or five times with low back pain.  
He also stated he was experiencing a "stabbing" low back 
pain about 12 times per day, which was brought on by sudden 
movement.  The appellant was diagnosed to have marked 
residual lumbosacral spondylosis with nerve root irritation.  
   
In a March 1997 letter, Dr. Light reported that the 
appellant's symptoms had progressed from his having "three 
or four" severe bouts of muscle spasm and pain per year 
until one month previous to the date of the letter.  At that 
time, the appellant experienced pain in his right and left 
leg, and although the symptom had improved he still had 
"significant trouble."  

The appellant presented testimony before the undersigned at a 
March 1997 hearing.  In substance, the appellant stated that 
he experienced chronic and constant back pain that varied in 
its intensity upon movement.  He describes pain ranging from 
a "low-grade nagging pain" to a "sharp hot pain" which he 
described as "extremely debilitating."  The appellant 
stated that he was able to, and attempted to walk regularly, 
but that this activity as well as sitting and standing was 
limited by his pain.  As to the latter, the appellant stated 
that his hip would become numb if he remained seated.  The 
appellant added that his pain would radiate to both sides of 
his lower extremity.

The Board has reviewed the foregoing evidence in depth. It 
may be gleaned that although the appellant has had periods 
since the inception of his present claim when his back 
disability was of varying severity, and he has made 
substantial efforts to continue to function, the medical and 
lay evidence nonetheless indicates that his symptoms of both 
pain and neuropathy (1) approximate the point of relative 
persistence, and are (2) of such occurrence that they also 
approximate a finding of "little intermittent relief."  As 
noted above, these findings support the assignment of a 60 
percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5293.  
 
The Board has carefully reviewed the evidence of record with 
a view towards identification of any evidence which would 
lead to the assignment of a disability rating above 60 
percent, either under the schedular criteria or with the 
application of any other law or VA regulation.  However, the 
appellant does not have impairment of the vertebra or spine, 
such that assignment of a 100 percent rating under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285 or 5286 are for application.  
Further, because under the assigned provision, a 60 percent 
is the highest rating available, consideration of 38 C.F.R. § 
4.40 and § 4.45 is not warranted.   See Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities. The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disabilities at issue.

A 60 percent rating is therefore granted.




Service connection for a cervical and a thoracic spine 
disorder:

The appellant argues that he sustained current cervical and 
thoracic spine disorders as a result of in-service trauma - 
that during basic training he was participating in "pugil 
stick" exercises, and was struck in the face.  The Board 
observes that the appellant's service dental records contain 
an undated entry, indicating that two teeth received a blow 
of unspecified force one year earlier than the notation, and 
that they were then sensitive to heat and cold.  

The evidence raises an alternative theory of service 
connection- that the appellant's service-connected back 
disorder caused the cervical and thoracic spine disorders.  

Having carefully considered all of the evidence of record, 
the Board is of the opinion that a state of relative balance 
has been reached in these claims as to the latter theory of 
entitlement, and the benefit of the doubt will be accorded to 
the appellant.

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.  The resolution of this 
issue must be considered on the basis of the places, types 
and circumstances of his service as shown by service records, 
the official history of each organization in which the 
claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record. 38 C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

First, although the appellant's service dental records 
indicate that he sustained some form of trauma to his face at 
some point during his military service, there is no then-
contemporaneous evidence of the source blow or its intensity.  
Indeed, it may be and is probable that the appellant was 
struck in the manner he indicated.  However, to find for the 
appellant on this basis would require the Board to engage in 
speculation as to the facts.  Such an exercise is not 
reasonable doubt.  

However, as noted the evidence suggests that the appellant's 
cervical and thoracic spine disorders were caused as 
secondary conditions by his service-connected low back 
disorder.  The law holds that secondary service connection 
shall be awarded when a disability is "proximately due to or 
the result of a service-connected disease or injury. . . ."  
38 C.F.R. § 3.310(a).  Libertine v. Brown, 9 Vet. App. 521, 
522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).

 The Board observes that the appellant has testified to 
relatively worsening symptoms of neck pain since some point 
of his military service - i.e., since the initial time at 
which his lower back disorder was incurred.  The initial 
report of cervical symptoms is dated in July 1989, when the 
appellant complained of "neck pain" that he had experienced 
since 1967.  Leaving aside the appellant's report to the VA 
examiner that he had this symptom since he was hit in the 
head during basic combat training, the 1967 time frame is 
approximately the time of the onset of appellant's low back 
symptoms.

The appellant's treating physician, Dr. Light, has provided 
competent and probative evidence that indicates the gradual 
development of cervical and thoracic symptoms caused by the 
lumbar disorder.  In his June 1994 report, Dr. Light noted 
that recent magnetic resonance imaging testing had indicated 
degenerative disc disease at C4-5, C5-6, and C6-7.  Dr. Light 
noted that the appellant's disorder also could "possibly" 
effect his thoracic spine, although he then had no complaints 
in that area.  However, the record indicates that in December 
1995, the appellant underwent removal of the cervical disks 
at C5-6 and C6-7.  In the VA examination conducted later that 
month, the appellant was diagnosed to have marked residual 
cervical spondylosis with mild right C7 sensory-motor 
radiculopathy.  




In his March 1997 letter, Dr. Light reported that the 
appellant's lumbar symptomatology had progressed to the mid-
thoracic spine at approximately the T7 or T8 level, and that 
the appellant's previous diskectomy and fusion at C5-6 and 
C6-7 had resulted in "incomplete healing" at the latter 
level.  He observed that the appellant's low back lesion, 
"while a source of the disability, has been compounded by 
progression of the problem into the thoracic and cervical 
spine."  He further stated that although the appellant's 
ability to sit, stand, bend, walk and lift was seriously 
compromised, the appellant was then currently improving.  

Countervailing evidence exists against a finding of secondary 
service connection.  The appellant underwent a VA physical 
examination in July 1998.  The examiner opined that the 
appellant had cervical and thoracic symptoms as a result of 
reported in-service trauma, which was also "compounded" by 
an altered weight distribution caused by the appellant's 
service-connected lower back disorder.  

In June 1999, the RO caused the appellant's claims folder to 
be reviewed by another VA physician, upon the RO's finding 
that the appellant's claimed in-service trauma was not 
substantiated.  The Board observes in this regard that the 
June 1999 VA examiner reported that the July 1998 examiner 
was no longer available to provide the addendum.  

In pertinent part, the June 1999 VA examiner stated that he 
disagreed with the former examiner's conclusion relative to 
the connection between the appellant's cervical and thoracic 
symptoms, as there was a lack of evidence of an in-service 
injury.  As to the question of whether the appellant's 
lumbosacral spine disorder caused the cervical and thoracic 
spine disorders, the June 1999 VA examiner stated that he 
disagreed with the former examiner, because the latter 
provided no rationale for such an opinion.  However, the 
latter examiner also provided no further detail either for or 
against such a connection.   



Under the applicable law, VA is required to consider all 
information and lay and medical evidence of record, and when 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be accorded to the 
claimant.  38 U.S.C. § 5107(b).  In particular, in order to 
deny the claim, the evidence must preponderate against the 
granting of the benefit sought.  Gilbert v. Derwinski,  1 
Vet. App. 49, 54 (1990).  Although further medical inquiry 
could be accomplished to further clarify the examiners' 
opinions relative to the lumbosacral disorder causing the 
cervical and thoracic disorders, the claim has been long-
pending and the present state of the evidence is in 
approximate balance.  In other words, the Board can not 
conclude that the preponderance of the evidence is against 
the appellant's claim.

Accordingly, the benefit of the doubt will be resolved in the 
appellant's favor.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  VA 
has undertaken extensive and repeated efforts to develop this 
case and finds that further development is not necessary to 
equitably evaluate this appeal.  In these circumstances, the 
benefit of the doubt must be accorded to the appellant and 
the appeal allowed.  Alemany, supra.  



ORDER

A 60 percent disability rating for degenerative disc disease 
of the lumbar spine is granted, subject to the statutes and 
regulations governing the payment of monetary awards.

Service connection for a cervical spine disorder is granted, 
subject to the statutes and regulations governing the payment 
of monetary awards.



Service connection for a thoracic spine disorder is granted, 
subject to the statutes and regulations governing the payment 
of monetary awards.



		
	Richard B. Frank 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

